DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 8, 9, 15, 16, 21 and 22 of U.S. Patent No. 11,100,637. Although the claims at issue are not identical, they are not patentably distinct from each other because every feature and or element of the instant claims are recited in the claims of the patent. Since the word “comprising” in the instant claims does not preclude further recitations of the claims of the patent, the claims of the instant Application would be obvious in view of the claims of the patent.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6, 10, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,000,511 B2 to Perz in view of US 2004/0004614 A1 to Bacus et al (hereinafter ‘Bacus’).
Regrading claim 1, Perz discloses a method for use with a digital microscope unit that includes a digital microscope (column 2, lines 57-58, systems and techniques relating to focusing in automated microscope systems), comprising: receiving a biological cell sample that is disposed within a sample carrier, into the digital microscope unit (column 6, lines 43-47, wherein a continuous supply of standard microscope slides that have a biological sample deposited thereon is fed to the automated microscope stage of microscope 110 via an in-feed stage and, subsequently, is positioned in the FOV of microscope 110.); determining that there is a variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered); capturing at least one image of the biological cell sample disposed within the sample carrier (column 9, lines 22-25, and Fig. 3, wherein at 335, an image is captured. Microscope imaging system 100 can capture a high-resolution digital image by using focal plane 290 at a specified location along the Z axis 280.); determining a characteristic of the biological cell sample by analyzing the at least one captured image (column 9. Lines 28-31 and Fig. 3, wherein at 343, focus power can be calculated. Microscope imaging system 100 can analyze the digital image captured at 335 and, according to the focus technique chosen at 325, calculate a focus power, as the characteristic of the sample, which is a quantitative measure of focusness), the analyzing of the at least one captured image comprising, in response to determining that there is the variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered), accounting for the variation in the focal depth of the biological sample with respect to the microscope (column 10, lines 23-28, wherein at 370, a focal plane can be fit to the remaining focus points, as the accounting. In some embodiments, microscope imaging system 100 can fit a plane to the {X,Y,Z} coordinates associated with each focus point. In other embodiments, microscope imaging system 100 can take an average of the {X,Y,Z} coordinates associated with each focus point, in order to fit a plane.). While perz teaching inherently disclose accounting for the cause of the focal depth variation of the sample e.g. the curvature in the sample carrier and/or due to tolerance in setup of the microscope, regardless of the cause, Perz does not specifically disclose this cause. Bacus discloses that there can be variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope (Para [0004], wherein these glass slide mounting structures are not flat over their entire surface area, i.e within the tolerances of the depth of field of a common 40X to 100X microscope objective lens. They are thicker in some portions than in others and sometimes have a warp or curvature. This creates a significant problem in the construction of a virtual microscope slide in contrast to taking a single field of view image. This is because in most instances the Z-axis focal plane of the objective will not be positioned in the same cross sectioned portion of the specimen, and thus not be "in focus" across the entire surface of the slide, i.e in adjacent planar X, Y field of views, without adjusting the specimen in the Z-axis dimension in some manner.). Perz and Bacus are combinable because they both disclose microscopy image analysis. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope, of Bacus’ method with Perz’s in order to compensate for  irregularities caused by non-flatness of the glass slide substrate. (Para [0016]).
Regrading claim 5, Perz discloses a method for use with a digital microscope unit that includes a digital microscope (column 2, lines 57-58, systems and techniques relating to focusing in automated microscope systems), comprising: receiving a biological cell sample that is disposed within a sample carrier, into the digital microscope unit (column 6, lines 43-47, wherein a continuous supply of standard microscope slides that have a biological sample deposited thereon is fed to the automated microscope stage of microscope 110 via an in-feed stage and, subsequently, is positioned in the FOV of microscope 110.); determining that there is a variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered); capturing at least one image of the biological cell sample disposed within the sample carrier (column 9, lines 22-25, and Fig. 3, wherein at 335, an image is captured. Microscope imaging system 100 can capture a high-resolution digital image by using focal plane 290 at a specified location along the Z axis 280.), the capturing of the at least one image comprising, in response to determining that there is the variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered), controlling the capturing of the at least one image such as to account for the variation in the focal depth of the biological sample with respect to the microscope (column 10, lines 23-28, wherein at 370, a focal plane can be fit to the remaining focus points, as the accounting. In some embodiments, microscope imaging system 100 can fit a plane to the {X,Y,Z} coordinates associated with each focus point. In other embodiments, microscope imaging system 100 can take an average of the {X,Y,Z} coordinates associated with each focus point, in order to fit a plane.); and determining a characteristic of the biological sample by analyzing the at least one captured image (column 9. Lines 28-31 and Fig. 3, wherein at 343, focus power can be calculated. Microscope imaging system 100 can analyze the digital image captured at 335 and, according to the focus technique chosen at 325, calculate a focus power, as the characteristic of the sample, which is a quantitative measure of focusness). While Perz teaching inherently disclose accounting for the cause of the focal depth variation of the sample e.g. the curvature in the sample carrier and/or due to tolerance in setup of the microscope, regardless of the cause, Perz does not specifically disclose this cause. Bacus discloses that there can be variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope (Para [0004], wherein these glass slide mounting structures are not flat over their entire surface area, i.e within the tolerances of the depth of field of a common 40X to 100X microscope objective lens. They are thicker in some portions than in others and sometimes have a warp or curvature. This creates a significant problem in the construction of a virtual microscope slide in contrast to taking a single field of view image. This is because in most instances the Z-axis focal plane of the objective will not be positioned in the same cross sectioned portion of the specimen, and thus not be "in focus" across the entire surface of the slide, i.e in adjacent planar X, Y field of views, without adjusting the specimen in the Z-axis dimension in some manner.). Perz and Bacus are combinable because they both disclose microscopy image analysis. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope, of Bacus’ method with Perz’s in order to compensate for  irregularities caused by non-flatness of the glass slide substrate. (Para [0016]).
Regrading claim 6, in the combination of Perz and Bacus, Perz discloses wherein controlling the capturing of the at least one image such as to account for the variation in the focal depth of the biological sample with respect to the microscope comprises determining a focus configuration to be used for capturing the at least one image of the biological cell sample disposed within the sample carrier (Column 10, lines 23-26, wherein at 370, a focal plane can be fit to the remaining focus points. In some embodiments, microscope imaging system 100 can fit a plane to the {X,Y,Z} coordinates associated with each focus point. As further capturing step).
Regrading claim 10, Perz discloses apparatus for use with a biological cell sample that is disposed within a sample carrier (column 2, lines 57-58, systems and techniques relating to focusing in automated microscope systems), the apparatus comprising: a microscopy unit (Fig. 1, Microscopy system 100), comprising: a digital microscope (Fig. 1, Microscope 110); a surface configured to receiving the biological cell sample that is disposed within the sample carrier (column 6, line 27, wherein automated microscope stage (not shown)); and a computer processor (column 5, lines 57-58), wherein controller 112 is representative of any special-purpose or conventional computer) configured: to determine that there is a variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered); to capture at least one image of the biological cell sample that is disposed within the sample carrier (column 9, lines 22-25, and Fig. 3, wherein at 335, an image is captured. Microscope imaging system 100 can capture a high-resolution digital image by using focal plane 290 at a specified location along the Z axis 280.); to determine a characteristic of the biological sample by analyzing the at least one captured image (column 9. Lines 28-31 and Fig. 3, wherein at 343, focus power can be calculated. Microscope imaging system 100 can analyze the digital image captured at 335 and, according to the focus technique chosen at 325, calculate a focus power, as the characteristic of the sample, which is a quantitative measure of focusness), the analyzing of the at least one captured image comprising, in response to determining that there is the variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered), accounting for the variation in the focal depth of the biological sample with respect to the microscope (column 10, lines 23-28, wherein at 370, a focal plane can be fit to the remaining focus points, as the accounting. In some embodiments, microscope imaging system 100 can fit a plane to the {X,Y,Z} coordinates associated with each focus point. In other embodiments, microscope imaging system 100 can take an average of the {X,Y,Z} coordinates associated with each focus point, in order to fit a plane.). While perz teaching inherently disclose accounting for the cause of the focal depth variation of the sample e.g. the curvature in the sample carrier and/or due to tolerance in setup of the microscope, regardless of the cause, Perz does not specifically disclose this cause. Bacus discloses that there can be variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope (Para [0004], wherein these glass slide mounting structures are not flat over their entire surface area, i.e within the tolerances of the depth of field of a common 40X to 100X microscope objective lens. They are thicker in some portions than in others and sometimes have a warp or curvature. This creates a significant problem in the construction of a virtual microscope slide in contrast to taking a single field of view image. This is because in most instances the Z-axis focal plane of the objective will not be positioned in the same cross sectioned portion of the specimen, and thus not be "in focus" across the entire surface of the slide, i.e in adjacent planar X, Y field of views, without adjusting the specimen in the Z-axis dimension in some manner.). Perz and Bacus are combinable because they both disclose microscopy image analysis. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope, of Bacus’ apparatus with Perz’s in order to compensate for  irregularities caused by non-flatness of the glass slide substrate. (Para [0016]).
Regrading claim 14, Perz discloses apparatus for use with a biological cell sample that is disposed within a sample carrier (column 2, lines 57-58, systems and techniques relating to focusing in automated microscope systems), the apparatus comprising: a microscopy unit (Fig. 1, Microscopy system 100), comprising: a digital microscope (Fig. 1, Microscope 110); a surface configured to receiving the biological cell sample that is disposed within the sample carrier (column 6, line 27, wherein automated microscope stage (not shown)); and a computer processor (column 5, lines 57-58), wherein controller 112 is representative of any special-purpose or conventional computer) configured: to determine that there is a variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered); to capture at least one image of the biological cell sample disposed within the sample carrier (column 9, lines 22-25, and Fig. 3, wherein at 335, an image is captured. Microscope imaging system 100 can capture a high-resolution digital image by using focal plane 290 at a specified location along the Z axis 280.), the capturing comprising, in response to determining that there is a variation in the focal depth of the biological sample with respect to the microscope (column 9, lines 35-38 and Fig. 3, wherein at step 345, as in an step post image capturing, a determination is made as to whether the Z position search pattern is complete. Microscope imaging system 100 can determine whether the search pattern established at 327 is complete. Wherein at this step all variations of focal depths with respect to sever focus points have been inherently determined or discovered), controlling the capturing of the at least one image such as to account for the variation in the focal depth of the biological sample with respect to the microscope (column 10, lines 23-28, wherein at 370, a focal plane can be fit to the remaining focus points, as the accounting. In some embodiments, microscope imaging system 100 can fit a plane to the {X,Y,Z} coordinates associated with each focus point. In other embodiments, microscope imaging system 100 can take an average of the {X,Y,Z} coordinates associated with each focus point, in order to fit a plane.); and to determin a characteristic of the biological sample by analyzing the at least one captured image (column 9. Lines 28-31 and Fig. 3, wherein at 343, focus power can be calculated. Microscope imaging system 100 can analyze the digital image captured at 335 and, according to the focus technique chosen at 325, calculate a focus power, as the characteristic of the sample, which is a quantitative measure of focusness). While Perz teaching inherently disclose accounting for the cause of the focal depth variation of the sample e.g. the curvature in the sample carrier and/or due to tolerance in setup of the microscope, regardless of the cause, Perz does not specifically disclose this cause. Bacus discloses that there can be variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope (Para [0004], wherein these glass slide mounting structures are not flat over their entire surface area, i.e within the tolerances of the depth of field of a common 40X to 100X microscope objective lens. They are thicker in some portions than in others and sometimes have a warp or curvature. This creates a significant problem in the construction of a virtual microscope slide in contrast to taking a single field of view image. This is because in most instances the Z-axis focal plane of the objective will not be positioned in the same cross sectioned portion of the specimen, and thus not be "in focus" across the entire surface of the slide, i.e in adjacent planar X, Y field of views, without adjusting the specimen in the Z-axis dimension in some manner.). Perz and Bacus are combinable because they both disclose microscopy image analysis. Therefore, before the effective filing data of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the variations in focal depth in samples due to curvature in the sample carrier and/or due to tolerance in setup of the microscope, of Bacus’ apparatus with Perz’s in order to compensate for  irregularities caused by non-flatness of the glass slide substrate. (Para [0016]).
Regrading claim 15, in the combination of Perz and Bacus, Perz discloses wherein the computer processor is configured to control the capturing of the at least one image such as to account for the variation in the focal depth of the biological sample with respect to the microscope by determining a focus configuration to be used for capturing the at least one image (Column 10, lines 23-26, wherein at 370, a focal plane can be fit to the remaining focus points. In some embodiments, microscope imaging system 100 can fit a plane to the {X,Y,Z} coordinates associated with each focus point. As further capturing step).

Allowable Subject Matter
Claims 2-4, 7-9, 11-13 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior art or the prior art of record specifically, Perz and Bacus, does not disclose:
. . .  wherein determining a characteristic of the biological sample by analyzing the at least one captured image comprises detecting an entity within the sample using a classification algorithm, and wherein accounting for the variation in the focal depth of the biological sample with respect to the microscope comprises generating a classification confidence score associated with the detected entity, of claims 2 and 11 combined with other features and elements of the claims;
. . . wherein determining that there is a variation in the focal depth of the biological sample with respect to the microscope comprises calculating data indicative of focus variation between respective focus analysis regions, of claims 3 and 12 combined with other features and elements of the claims;
Claims 4 and 13 depend from an allowable base claim and are thus allowable themselves;
. . .  wherein controlling the capturing of the at least one image such as to account for the variation in the focal depth of the biological sample with respect to the microscope comprises using the variation in the focal depth of the biological sample with respect to the microscope as an input for selecting a parameter of an imaging field that is to be imaged by the microscope, the parameter being selected from the group consisting of: a size of the at least one imaging field, and a shape of the at least one imaging field, of claims 7 and 16 combined with other features and elements of the claims;
. . .  wherein controlling the capturing of the at least one image such as to account for the variation in the focal depth of the biological sample with respect to the microscope comprises using the variation in the focal depth of the biological sample with respect to the microscope as an input for selecting to capture a plurality of images of a given imaging field, of claims 8 and 17 combined with other features and elements of the claims;
Claims 9 and 18 depend from an allowable base claim and are thus allowable themselves.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERVIN K NAKHJAVAN whose telephone number is (571)272-5731. The examiner can normally be reached Monday-Friday 9:00-12:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Lefkowitz can be reached on (571)272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERVIN K NAKHJAVAN/Primary Examiner, Art Unit 2662